DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  line 3 should be amended to -internal combustion engine arrangement, where each cycle starts with [[an]] the intake stroke and ends with [[an]] the exhaust stroke-.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 2 should be amended to -the connecting rod bearing is performed between every [[5.sup.th]] 5th and [[20.sup.th]] 20th cycle -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Control unit (claim 14)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Unit (Control unit - claim 14)
coupled with functional language 
Configured to: control the flow controllable actuator to maintain the inlet valve in the closed position… (Control unit - claim 14)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Computer/computer readable medium (page 9) (Control unit - claim 14)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
	The claim is unclear because of the limitation “a connecting rod bearing” in line 8 of the claim. A “connecting rod bearing” is already claimed in line 1 of the claim raising a questions of if two connecting rods are required or one. For the sake of examination, the office has assumed that only one connecting rod is required however the applicant should amend the claims to clarify.
	Claims 2-13 and 18 are rejected due to their dependence on claim 1.
Regarding claim 14:
The claim recites the limitation "the follow controllable actuator" in lines 15, 16 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected due to its dependence on claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2,702,219 to Sintz et al. (Sintz) in view of US patent 2,742,883 to Smith and US patent number 5,445,123 to Hitomi et al. (Hitomi).
Regarding claim 1:
Sintz discloses:
A method for controlling lubrication of a connecting rod bearing of an internal combustion engine arrangement (as shown in figures 1-2), the internal combustion engine arrangement comprising: 
a combustion cylinder (11) housing a reciprocating piston (7) movable between a bottom dead center and a top dead center (inherent, this is the top and bottom of the pistons reciprocating motion) within the combustion cylinder (11); 
a connecting rod (3) connecting the reciprocating piston (7) to a crank shaft (4) of the internal combustion engine; 
a connecting rod bearing (2) arranged between the connecting rod (3) and the reciprocating piston (7) for allowing a mutual rotational movement between the connecting rod (3) and the reciprocating piston (7) when the reciprocating piston (7) moves between the bottom dead center and the top dead center (inherent, this is the top and bottom of the pistons reciprocating motion); and 
a valve (see valve on the top of the cylinder) operable between an open position and a closed position (inherent function of the valve since it has an open and closed position), 
wherein lubricating medium is provided to the connecting rod bearing (2), via a lubricant conduit (6), within a predetermined time period before the inlet valve is arranged in the open position (column 1, lines 30-34 indicate that the goal of the structure in Sintz is to supply lubricant to the bearing/wrist pin continuously through all conditions).  

Sintz fails to explicitly disclose:
An inlet valve operable between an open position and a closed position, the inlet valve being arranged in the open position during at least a part of an intake stroke of the reciprocating piston for allowing a flow of fluid medium into the combustion cylinder; and 
an outlet valve operable between an open position and a closed position, the outlet valve being arranged in the open position during at least a part of an exhaust stroke of the reciprocating piston for directing a flow of combustion gas out from the combustion cylinder, wherein the method comprises the steps of: 
controlling the inlet valve to be maintained in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees; and 
positioning the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center; and
wherein lubricating medium is provided to the connecting rod bearing, via a lubricant conduit arranged in the connecting rod.
Smith teaches:
A piston assembly (figure 1) for an internal combustion engine (column 1, lines 15-20). Further, the piston assembly includes a piston/piston head (1) with connection rod (11), connecting rod bearing (13) and wrist pin (8). Further, the connecting rod is provided with a lubricant conduit (14) for the purpose of supplying lubricant/lubricating medium to the connecting rod bearing (13). Further the lubricant medium (oil) is supplied to the lubricant conduit (14) and to the connecting rod bearing for the purpose of lubricating the bearing (column 2, lines 5-10).
Hitomi teaches:
	An internal combustion engine system that includes intake (9 and 14) and outlet (15 and 16) valves and a lubrication system (28). Further, the system teaches controlling the inlet and outlet valves in the manner described in the claim. In figure 6, the figure shows how the inlet valve is maintained in the closed position after the top dead center (TDC) of the piston (outside of the IV:OPEN segment before 20 degrees after TDC). Also, the figure shows how the intake valve is opened 20 degrees after the TDC of the piston (IV:OPEN segment 20 degrees after TDC). Further, figure 8 shows how in another mode of operation, the valve can be opened 10 degrees before the TDC of the piston.
Regarding the limitation “An inlet valve operable between an open position and a closed position, the inlet valve being arranged in the open position during at least a part of an intake stroke of the reciprocating piston for allowing a flow of fluid medium into the combustion cylinder; and an outlet valve operable between an open position and a closed position, the outlet valve being arranged in the open position during at least a part of an exhaust stroke of the reciprocating piston for directing a flow of combustion gas out from the combustion cylinder”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sintz includes an inlet and outlet valve as described by the claim that can open and close to allow the intake and exhaust of combustion gases from the combustion cylinder (as partially shown by the valve in the top of in figure 1 of Sintz and as further evidenced by Hitomi which shows an intake and outlet valve (Hitomi, 9, 14, 15 and 16) for performing the same function of controlling the flow of combustion gases and exhausting those gases).
Regarding the limitation “wherein lubricating medium is provided to the connecting rod bearing, via a lubricant conduit arranged in the connecting rod”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sintz to replace the lubricant conduit (6) of Sintz with a lubricant conduit within the connecting rod (3) in Sintz as taught by Smith for the purpose of lubricating the connecting rod bearing. Further, this is a simple substitution of one known element (lubricant conduit through the piston head to the connecting rod bearing as taught by Sintz) for another (lubricant conduit through the connecting rod to the connecting rod bearing as taught by Smith) to obtain predictable results (to lubricate the connecting rod bearing).

Regarding the limitation “controlling the inlet valve to be maintained in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees; and positioning the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center; and”:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake and outlet valves operation of Sintz to maintaining the inlet valve in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees (as shown in figure 6 of Hitomi before the IV:OPEN segment up until 20 degrees after TDC) and positioning the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center (as shown in figure 6 of Hitomi during the IV:OPEN segment 20 degrees after TDC) as taught by Hitomi for the purpose of suppressing knocking from occurring (column 1, lines 35-40).

Regarding claim 4:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Sintz, Smith and Hitomi:
The method according to claim 1, wherein the inlet valve is maintained in the closed position for at least 20 crank angle degrees from the top dead center during the intake stroke (see the operation of the intake valve which teaches the  inlet valve remaining closed for 20 crank angle degrees after the top dead center (TDC) incorporated into Sintz from Hitomi).  

Regarding claim 5:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Sintz, Smith and Hitomi:
The method according to claim 1, wherein the inlet valve is maintained in the closed position for a maximum of 60 crank angle degrees from the top dead center during the intake stroke (see the operation of the intake valve which teaches the  inlet valve remaining closed for 20 crank angle degrees after the top dead center (TDC) (less than 60 degrees as required by the claim) incorporated into Sintz from Hitomi).  

Regarding claim 6:
Sintz fails to disclose:
The method according to claim 1, further comprising the steps of: positioning the inlet valve in the open position during the exhaust stroke before the reciprocating piston reaches the top dead center; and positioning the inlet valve in the closed position when the piston reaches the top dead center.  
 Hitomi teaches:
	An internal combustion engine system that includes intake (9 and 14) and outlet (15 and 16) valves and a lubrication system (28). The system further includes a mode of operation as shown in figure 8 which includes opening the inlet valve 10 degrees before the TDC (IV:OPEN) and closing the inlet valve before the piston reaches the TDC of following cycle (before the TDC following 50 degrees crank angle in the next cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sintz to further include the mode of operation including opening the inlet valve 10 degrees before the TDC and closing the inlet valve before the TDC in the following cycle (broadest reasonable interpretation since the valve still closes before a TDC) as taught by Hitomi for the purpose of suppressing knocking from occurring (column 1, lines 35-40).

Regarding claim 7:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 6 by Sintz, Smith and Hitomi:
The method according to claim 6, wherein the inlet valve is positioned in the open position within 15 crank angle degrees from the top dead center (see the operation including opening the inlet valve 10 degrees before the TDC (see figure 8 of Hitomi) as taught by Hitomi incorporated into Sintz).  

Regarding claim 10:
Sintz discloses:
The method according to claim 1, wherein lubrication of the connecting rod bearing (2) is performed at predetermined cycle intervals of the internal combustion engine arrangement (Sintz teaches that the lubrication of the connecting rod bearing is continuous during all operations of the internal combustion engine including during all cycle intervals; column 1, lines 30-34), where each cycle starts with an intake stroke and ends with an exhaust stroke (inherent since the engine includes an intake and exhaust stroke).  

Regarding claim 11:
Sintz discloses:
The method according to claim 10, wherein lubrication of the connecting rod bearing (2) is performed between every 5th and 20th cycle (Sintz teaches that the lubrication of the connecting rod bearing is continuous during all operations of the internal combustion engine including 5th and 20th cycles; column 1, lines 30-34).  

Regarding claim 12:
Sintz discloses:
The method according to claim 1, wherein the internal combustion engine arrangement comprises a of combustion cylinders (11), the combustion cylinder being provided with a connecting rod bearing (2), wherein lubrication of the connecting rod bearing (2) is performed at a multiple integer interval of the combustion cylinder (Sintz teaches that the lubrication of the connecting rod bearing is continuous during all operations of the internal combustion engine; column 1, lines 30-34).  
Sintz fails to explicitly disclose:
The method according to claim 1, wherein the internal combustion engine arrangement comprises a number of combustion cylinders, each combustion cylinder being provided with a connecting rod bearing, wherein lubrication of the connecting rod bearing is performed at a multiple integer interval of the number of combustion cylinders.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the internal combustion engine of Sintz typically includes multiple cylinders in order to generate more power and to allow for the proper timing of the internal combustion engine (having another cylinder firing while another is compressing gases) (as further evidenced by Hitomi which shows a plurality of combustion cylinders (Hitomi, figure 2, element 8)). Further, the plurality of cylinders argued above would be operated in the manner already disclosed in Sintz including continuous lubrication to the plurality of connecting rod bearings which reads on the lubrication of the connecting rod bearings in a multiple integer interval.
Regarding claim 13:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 12 above by Sintz, Smith and Hitomi:
The method according to claim 12, wherein lubrication is performed in a consecutive order between the connecting rod bearings of the combustion cylinders (all of the connecting rod bearings are lubricated continuously so the lubrication of the connecting rod bearings is performed in a consecutive order even though others are being lubricated at the same time; the claim language does not require that the other cylinders are not lubricated at the same time).  

 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sintz, Smith and Hitomi as applied to claim 1 above, and further in view of US patent number 6,092,496 to Bhargava et al. (Bhargava).
Regarding claim 2:
Sintz discloses:
The method according to claim 1, including the inlet valve (see the obvious structure of the inlet and outlet valves arguments above in the 35 USC 103 rejection of claim 1). 
Sintz, Smith and Hitomi fails to disclose:
A flow controllable actuator, an actuator arranged to be fed by a flow of pressurized fluid when operating the inlet valve from the closed position to the open position.  
Bhargava teaches:
	An internal combustion engine arrangement that includes intake and outlet valves (50 and 70). The inlet and outlet valves are arranged to deliver a flow medium to the combustion chamber (32) that includes a piston (20) within it. Further, the inlet and outlet valves are actuated by pressurized fluid (from pump 84) to actuators (72 and 52) (column 5, lines 35-54) to open and close the intake and outlet valves (column 1, lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sintz, Smith and Hitomi to replace the camshaft or other actuator of Sintz with the actuators (72 and 52 of Bhargava) and the pressurized fluid as taught by Bhargava to open and close the intake and exhaust valves (column 1, lines 55-65). Further, this would be a simple substitution of one known element (camshaft or other actuator for opening the inlet and exhaust valves of Sintz) for another (actuators and pressurized fluid to open the inlet and exhaust valves as taught by Bhargava) to obtain predictable results (to actuate the inlet and outlet valves of the internal combustion engine).

Regarding claim 3:
All limitations of the claim are shown in the 35 USC 103 rejections of claim 1 by Sintz, Smith and Hitomi and claim 2 by Sintz, Smith, Hitomi and Bhargava:
The method according to claim 2, wherein the step of opening the inlet valve comprises the step of: 
providing pressurized fluid to the actuator (see the actuator and pressurized fluid structure of Bhargava incorporated into Sintz in the 35 USC 103 rejection of claim 2 above) when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center (see the operation of the intake valve which teaches the  inlet valve remaining closed for 20 crank angle degrees after the top dead center (TDC) incorporated into Sintz from Hitomi in the 35 USC 103 rejection of claim 1 above).  

Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2,702,219 to Sintz et al. (Sintz) in view of US patent 2742883 to Smith, US patent number 5,445,123 to Hitomi et al. (Hitomi) and US patent number 6,092,496 to Bhargava et al. (Bhargava).
Regarding claim 14:
Sintz discloses:
An internal combustion engine arrangement (figures 1-3) comprising: 
a combustion cylinder (11) housing a reciprocating piston (7) movable between a bottom dead center and a top dead center (inherent, this is the top and bottom of the pistons reciprocating motion) within the combustion cylinder (11); 
a connecting rod (3) connecting the reciprocating piston (7) to a crank shaft (4) of the internal combustion engine; 
a connecting rod bearing (2) arranged between the connecting rod (3) and the reciprocating piston (7) for allowing a mutual rotational movement between the connecting rod (3) and the reciprocating piston (7) when the reciprocating piston (7) moves between the bottom dead center and the top dead center (inherent, this is the top and bottom of the pistons reciprocating motion), the connecting rod bearing (2) being arranged in fluid communication (via 9) with a source of lubrication (8); and 
a valve (see valve on the top of the cylinder) to be operable between an open position and a closed position (inherent function of the valve since it has an open and closed position),
wherein lubricating medium is arranged to be provided from the source of lubrication to the connecting rod bearing (2) within a predetermined time period before the inlet valve is arranged in the open position (column 1, lines 30-34 indicate that the goal of the structure in Sintz is to supply lubricant to the bearing/wrist pin continuously through all conditions).
  
Sintz fails to disclose:
An inlet valve comprising an actuator operated by a flow of pressurized fluid, the actuator being arranged to control the inlet valve to be operable between an open position and a closed position, wherein the inlet valve is arranged to be positioned in the open position during at least a part of an intake stroke of the reciprocating piston for allowing a flow of fluid medium into the combustion cylinder; 
the internal combustion engine arrangement further comprising a control unit connected to the flow controllable actuator and configured to: 
control the flow controllable actuator to maintain the inlet valve in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees; and 
control the flow controllable actuator to position the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center;
a lubricant conduit arranged in the connecting rod.  

Smith teaches:
A piston assembly (figure 1) for an internal combustion engine (column 1, lines 15-20). Further, the piston assembly includes a piston/piston head (1) with connection rod (11), connecting rod bearing (13) and wrist pin (8). Further, the connecting rod is provided with a lubricant conduit (14) for the purpose of supplying lubricant/lubricating medium to the connecting rod bearing (13). Further the lubricant medium (oil) is supplied to the lubricant conduit (14) and to the connecting rod bearing for the purpose of lubricating the bearing (column 2, lines 5-10).

Bhargava teaches:
	An internal combustion engine arrangement that includes intake and outlet valves (50 and 70). The inlet and outlet valves are arranged to deliver a flow medium to the combustion chamber (32) that includes a piston (20) within it. Further, the inlet and outlet valves are actuated by pressurized fluid (from pump 84) to actuators (72 and 52) (column 5, lines 35-54) to open and close the intake and outlet valves (column 1, lines 55-65).

Hitomi teaches:
An internal combustion engine system that includes intake (9 and 14) and outlet (15 and 16) valves and a lubrication system (28). Further, the system teaches controlling the inlet and outlet valves (via a controller/ microcomputer column 9, lines 17-29) in the manner described in the claim. In figure 6, the figure shows how the inlet valve is maintained in the closed position after the top dead center (TDC) of the piston (outside of the IV:OPEN segment before 20 degrees after TDC). Also, the figure shows how the intake valve is opened 20 degrees after the TDC of the piston (IV:OPEN segment 20 degrees after TDC). Further, figure 8 shows how in another mode of operation, the valve can be opened 10 degrees before the TDC of the piston.
Regarding the claim limitation “An inlet valve… wherein the inlet valve is arranged to be positioned in the open position during at least a part of an intake stroke of the reciprocating piston for allowing a flow of fluid medium into the combustion cylinder…”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sintz includes an inlet and outlet valve as described by the claim that can open and close to allow the intake and exhaust of combustion gases from the combustion cylinder (as further evidenced by Hitomi which shows an intake and outlet valve (Hitomi, 9, 14, 15 and 16) for performing the same function of controlling the flow of combustion gases and exhausting those gases).
Regarding the claim limitation “a lubricant conduit arranged in the connecting rod…”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sintz to replace the lubricant conduit (6) of Sintz with a lubricant conduit within the connecting rod (3) in Sintz as taught by Smith for the purpose of lubricating the connecting rod bearing. Further, this is a simple substitution of one known element (lubricant conduit through the piston head to the connecting rod bearing as taught by Sintz) for another (lubricant conduit through the connecting rod to the connecting rod bearing as taught by Smith) to obtain predictable results (to lubricate the connecting rod bearing).
Regarding the claim limitation “an actuator operated by a flow of pressurized fluid, the actuator being arranged to control the inlet valve to be operable between an open position and a closed position…”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sintz to include the actuators (72 and 52 of Bhargava) and the pressurized fluid as taught by Bhargava to open and close the intake and exhaust valves (column 1, lines 55-65). Further, this would be a simple substitution of one known element (actuating means for the inlet and exhaust valves of Sintz) for another (actuators and pressurized fluid to open the inlet and exhaust valves as taught by Bhargava) to obtain predictable results (to actuate the inlet and outlet valves of the internal combustion engine).
Regarding the claim limitation “control the flow controllable actuator to maintain the inlet valve in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees; and control the flow controllable actuator to position the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center…”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake and outlet valves operation of Sintz to maintaining the inlet valve in the closed position during a movement of the reciprocating piston from the top dead center during the intake stroke for a predetermined number of crank angle degrees (as shown in figure 6 of Hitomi before the IV:OPEN segment up until 20 degrees after TDC) and positioning the inlet valve in the open position when the reciprocating piston has traveled the predetermined number of crank angle degrees from the top dead center (as shown in figure 6 of Hitomi during the IV:OPEN segment 20 degrees after TDC) and to further include a controller for performing this described function as taught by Hitomi for the purpose of suppressing knocking from occurring (column 1, lines 35-40).

Regarding claim 16:
Sintz fails to disclose:
A vehicle comprising the internal combustion engine arrangement according to claim 14.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the internal combustion engine of Sintz can be used for a variety of purposes including for a vehicle in order to propel or power the vehicle (examiner taking official notice).

Regarding claim 18:
Sintz fails to disclose:
A computer readable medium carrying a computer program comprising program means for performing the steps of claim 1 when the program means is run on a computer.
Hitomi teaches:
Controlling the inlet and outlet valves with a control unit/microcomputer (controller/ microcomputer in figure 4, element “U” and column 9, lines 17-29) for performing the operation modes outlined in figures 6-8.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control unit/microcomputer in Sintz as taught by Hitomi (see Hitomi control unit “U” shown in figure 4 incorporated into Sintz) for controlling the inlet and outlet valves in the manners described in figures 6-8. Further, include it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller would include a code or programming for performing the function outlines in claim 14 above since coding a programming are the mechanisms microcomputers such as the one described in Hitomi function and control other structures (examiner taking official notice).

Allowable Subject Matter

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/8/2022, with respect to the rejection(s) of claim(s) 1-14, 16 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sintz, Smith, Hitomi and Bhargava.

Regarding the 35 USC 103 rejection of claims 1 and 14:
The applicant has argued that the combination of Sintz and Smith is not possible since the modification would fall far remote from the intended purpose presented by Sintz. However, the office is not persuaded by this argument since the lubricant conduit of Smith within the connecting rod is used for the same intended purpose to lubricate the connecting rod bearing as taught by Sintz. Sintz lubricates its connecting rod bearing via a lubricant conduit in the piston while Smith teaches a lubricant conduit arranged in the connecting rod for the lubricating the connecting rod bearing and replacing the lubricant conduit of Sintz with the lubricant conduit of Smith is a simple substitution of one known element for another to obtain predictable results as indicated in the rejections above. For these reasons, the above rejections are made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746